DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the display panel further comprises a first light-emission control scan driving circuit for controlling the rows of first pixel units to emit light, and a second light-emission control scan driving circuit for controlling the rows of second pixel units to emit light, and the driving method comprises: causing each image frame of the first display region to comprise a first sub-frame and a second sub-frame that are not overlapped with each other, in the first sub-frame, providing a first start signal to the first light-emission control scan driving circuit to enable that the rows of first pixel units in the first display region completes a display operation, in the first sub-frame, providing a second start signal to the second light-emission control scan driving circuit to enable that the second light-emission control scan driving circuit controls the second display region not to emit light, in the second sub-frame, providing the first start signal to the first light-emission control scan driving circuit again to enable that the rows of first pixel units in the first display region completes a display operation, and in the second sub-frame, providing the second start signal to the second light- emission control scan driving circuit to enable that the second light-emission control scan driving circuit controls the second display region not to emit light, wherein the second start signal and the first start signal are applied independently, respectively, and the display panel can complete one display scanning within a time period of each image frame”, in combination with the other limitations set forth in claim 1.
Claim 11 has similar allowable limitations as claim 1.
Claims 2-10 and 12-18 are dependent on claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627